Citation Nr: 0709642	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-26 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2004 and 
February 2005 by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
September 2004 decision determined that new and material 
evidence had been submitted with respect to the veteran's 
previously denied claim of entitlement to service connection 
for a chronic acquired psychiatric disability, to include 
post-traumatic stress disorder (PTSD), reopened the claim for 
a de novo review, and denied the claim on the merits.  The 
February 2005 decision confirmed the denial of VA 
compensation for PTSD on the merits.

In April 2006, the Board granted the veteran's motion to have 
his appeal advanced on the docket for appellate review.  In a 
May 2006 decision, the Board affirmed the RO's determination 
that evidence which was new and material to the veteran's 
psychiatric disability claim had been submitted, and held 
that the RO's decision to reopen the claim for a de novo 
review was proper, pursuant to Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board then remanded the case to the RO 
for further evidentiary and procedural development, including 
scheduling the veteran for a VA medical examination to 
clarify factual questions regarding his psychiatric 
diagnoses.  Following these developments, the RO rendered a 
decision in December 2006 that confirmed its prior denial of 
the veteran's claim for VA compensation for PTSD.  The case 
was returned to the Board and the veteran now continues his 
appeal.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder other than PTSD 
did not have its onset during active military duty.

2.  The veteran has a diagnosis of PTSD that is linked to 
stressors that did not occur during, or are otherwise related 
to his period of active military duty.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder other than PTSD 
was not incurred, nor is one presumed to have been incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 

2.  The veteran's PTSD was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's successful application to reopen his PTSD claim 
was received in June 2004.  In the time since then, he has 
been notified of the provisions of the VCAA as they pertain 
to his claim, including for increased evaluations and earlier 
effective dates, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA medical 
records pertaining to his psychiatric treatment for the 
period from 1999 - 2007 have been obtained and associated 
with the evidence.  Furthermore, he has been provided with a 
VA-authorized psychiatric examination, conducted in November 
2006, in which medical opinions clarifying his psychiatric 
diagnoses and their relationship to his period of service 
were obtained and associated with the evidence.  See Charles 
v. Principi, 16 Vet. App. 370 (2002). 

The veteran has not thereafter identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual Background

The veteran's military records show that his military 
occupational specialty was as a wireman in the United States 
Marine Corps.  The veteran did not actually serve in the 
Republic of Vietnam and spent the entirety of his military 
service within the continental United States.  His military 
decorations do not indicate that he ever participated in 
combat against enemy forces.

The veteran's service medical records are negative for any 
history, complaints, or abnormal findings indicating the 
onset or presence of an acquired psychiatric disorder, 
including PTSD, prior to entering service or during his 
period of active duty.   At the time of the veteran's service 
separation examination in June 1973, a psychiatric evaluation 
revealed normal findings, and no pertinent Axis I diagnosis 
was noted. Medical Board Proceedings conducted in August 1973 
for evaluation of a physical disorder, were similarly 
negative for any evidence of a psychiatric disorder, 
including PTSD.
Correspondence dated in March 2000 from the veteran's then-
employer, the United States Postal Service, contains 
statements indicating that during the course of several years 
the veteran's personal habits and work performance had 
undergone a deterioration, in which he had numerous 
confrontations with his supervisors and his co-workers, 
during which he often became violent.

VA outpatient treatment records dated in February and March 
2000 show treatment of the veteran for various psychiatric 
problems.  The records indicate that the veteran first began 
seeking psychiatric treatment from VA in February 2000.  He 
was noted to have a history of depression.  Following mental 
status examination, the pertinent diagnosis was depression 
with psychotic features.

A March 2000 VA hospitalization report shows that the veteran 
was diagnosed with depression with possible homicidal 
ideation, as well as impulse/anger control disorder.  VA 
outpatient treatment records dated April 2000 to August 2000 
show continued psychiatric treatment.

Correspondence from the Social Security Administration (SSA) 
dated in June 2000 shows that the veteran had become disabled 
pursuant to SSA rules in April of 2000.  A May 2000 SSA 
disability determination reflected that the veteran had a 
primary diagnosis of affective/mood disorder, and a secondary 
diagnosis of personality/conduct disorders.

In correspondence dated August 2000, a VA registered nurse 
reported that the veteran related a lifelong history of 
family dysfunction.  Reportedly, at one point in his life, 
his family lost their home and all its furnishings, and 
became homeless.  According to the veteran, his entire family 
stayed with his sisters and their families at intervals, with 
the result that, at one point, the veteran was sexually 
assaulted by one of his brothers-in-law.  These assaults 
reportedly took place between the ages of 9 and 12.  In a 
November 2000 statement, the same VA nurse reported that the 
veteran had initiated mental health treatment in March of 
2000, at which time he sought admission to an acute 
psychiatric unit.  The diagnosis at that time was recurrent 
depression disorder with psychotic features and intermittent 
explosive disorder.

VA outpatient treatment records covering the period from 
August 2000 to October 2001 show treatment during that time 
for various psychiatric problems.  

The report of a VA psychiatric examination dated in October 
2002 shows that the veteran's claims folder and medical 
records were reviewed prior to the evaluation.  The reviewing 
examiner noted at the time that the veteran's documented 
psychiatric history went back only to the year 2000, at which 
time he was hospitalized for a total of four days on the 
inpatient psychiatric unit of the local VA medical center.  
There he received a diagnosis of depression and impulse 
control disorder, reportedly as a result of conflicts at 
work.  Significantly, the veteran did not receive a diagnosis 
of PTSD at that time.  The most recent psychiatric 
documentation consisted of a medication check dated in August 
2002, at which time there occurred the first formal mention 
of PTSD.  This came about as a result of the veteran 
requesting documentation of PTSD from a psychiatrist in 
preparation for the filing of a claim for service connection.  
The veteran opined that his experiences in the military were 
"potentially traumatic" for PTSD purposes.

When questioned regarding his early life, the veteran stated 
that he grew up in a dysfunctional family, having been born 
late in his parents' marriage, at which time his father was a 
terminal alcoholic.  On some occasions, when the veteran's 
father was away from home for an extended period of time, he 
and the rest of his family would stay with relatives.  
Reportedly, during one of these stays at his sister's house, 
the veteran was repeatedly raped by his sister's husband.  
However, there was no contemporary documentation or other 
corroborating evidence for any of these events.

When questioned regarding his work history, the veteran 
stated that, for the first 14 years following his discharge 
from service, he had held "maybe 100 jobs."  However, he was 
eventually able to get work as a letter carrier with the U.S. 
Postal Service.  He began to experience problems on that job, 
such that his anger grew to the point where he wanted to kill 
a number of his fellow workers.  Reportedly, he was 
repeatedly "written up" for temper tantrums.  It was at that 
time, in the year 2000, that he was admitted to the inpatient 
psychiatric service at the local VA medical center, where he 
received diagnoses of depression and impulse control 
disorder.  Also noted was that the veteran appeared to be 
experiencing acute paranoid ideation.  He was not, however, 
diagnosed with PTSD.

Following the psychiatric examination, it was noted that the 
veteran had not been formally diagnosed or specifically 
treated for PTSD.  There was virtually no evidence in the 
medical record which consistently pointed to the existence of 
PTSD.  The recent statement by the veteran's psychiatrist to 
the effect that he suffered from PTSD had apparently been 
made without any reference to supporting evidence.  The 
October 2002 VA examination revealed no substantial positive 
signs or symptoms of PTSD.  In the opinion of the examiner, 
the veteran did not meet the clinical diagnostic standard for 
PTSD in terms of either a valid stressor, or current 
symptomatology.  While the veteran apparently did not enjoy 
his experience in the Marine Corps, and eventually received 
an early discharge, in the opinion of the examiner, this did 
not constitute an acceptable traumatic circumstance for 
diagnostic purposes.  Based on the record, it was evident 
that the veteran was never confronted with an event or events 
which involved actual or threatened death or serious injury, 
or any threat to the physical integrity of himself or others.  
By all accounts, he was involved in an essentially routine 
Marine Corps experience with the normal stresses and strains 
found in such a situation.  While the fact that the veteran 
did not respond well to his Marine Corps experience might be 
suggestive of an underlying character problem, it was not 
evidence for a diagnostically valid PTSD-inducing stressor.  
In terms of symptomatology, the veteran reported only vaguely 
described nightmares as indicative of PTSD.  The fact that he 
had experienced serious problems controlling his temper, a 
condition which had apparently rendered him unemployable, was 
not in and of itself evidence of PTSD.  The results of the 
October 2002 psychiatric examination were negative regarding 
the existence of PTSD in connection with the veteran's period 
of active service in the Marine Corps.  The pertinent 
diagnoses noted were PTSD not found; severe chronic 
intermittent explosive disorder; polysubstance dependence by 
history, in remission; and personality disorder, not 
otherwise specified (provisional).

VA psychiatric treatment records covering the period from 
October to December 2002 show that in early November 2002, 
the veteran was seen in an individual setting for 
intervention at his request following the reading of the 
results of his October 2002 compensation and pension 
examination for PTSD.  According to the veteran, while he 
felt some rage, he was primarily focused on the feelings of 
shame and hurt resulting from his repeated instances of rape 
as a youth which, he felt, were discounted at the time of the 
examination.  The veteran stated that, in his opinion, his 
self-reporting of the rapes at the hands of his brother-in-
law during his pre-adolescent childhood was "proof enough."

VA psychiatric treatment records covering the period from 
January to March 2003 show that in early February 2003, the 
veteran was being seen for a medication check and supportive 
therapy centering on his feelings of resentment regarding the 
clinical conclusions obtained at his previous VA compensation 
and pension examination of October 2002, which did not 
support his assertions that he had a PTSD diagnosis.  
Reportedly, he had been informed prior to his request for 
service connection for PTSD that he was going to find the 
procedure "difficult."  During the course of treatment, he 
was again informed that he was going to find the process of 
seeking service connection for "noncombat" PTSD very trying.  
Apparently, the trauma in question had previously been 
documented as the result of sexual victimization as a child.  
According to the veteran, the "retraumatization" involved in 
boot camp was what made him more likely to erupt in rageful 
feelings.

At an April 2003 Travel Board hearing, the veteran offered 
oral testimony regarding the nature and etiology of his 
claimed PTSD, in which he stated, in pertinent part, that his 
experiences during Marine Corps boot camp caused him to 
develop psychiatric problems later in life due to physical 
and mental abuse inflicted upon him by his training 
instructors and peers in service.  He also asserted that he 
developed a chronic drinking problem during military service 
as a result.  The veteran believed, in essence, that his 
experience in the Marine Corps permanently damaged him 
psychologically, caused him to develop an aggressive, angry 
outlook on life, and prevented him from ever accomplishing or 
achieving anything of significance with his life.      

VA medical records dated from 2004 - 2007 show that the 
veteran received ongoing psychiatric treatment.  These 
records reflect that the veteran received treatment for 
depression and also received a diagnosis of PTSD.  Ongoing 
life stressors affecting the veteran at the time included 
concerns about his personal finances due to his unemployment, 
along with marital and family problems and problems with his 
neighbors.  The veteran was also contemplating declaring 
himself personally bankrupt.  

A January 2004 VA treatment report noted that "(The veteran) 
had a history of sexual trauma as a child.  While in the 
(Marine Corps) his (past medical history), which the (Marine 
Corps) was not aware of, was triggered and he has had 
emotional instability (which) was worsened as a soldier."

The records also include a June 2004 VA supplemental progress 
note from the veteran's VA psychiatrist, who diagnosed the 
veteran with PTSD and related the diagnosis to mistreatment 
he suffered during Marine Corps recruit training, and a 
November 2005 statement from another VA psychiatrist who 
presented the following opinion:

"(The veteran's) present condition is being 
treated and is secondary to being beaten in boot 
camp in the service resulting in PTSD, which is 
exacerbated by his history of childhood abuse.  He 
continues to experience flashbacks and intrusive 
memories from previous trauma and continues to 
participate in group and medication therapies for 
his chronic illness."

The veteran submitted written lay witness statements from his 
sisters, dated in September 2004 and October 2004, which 
attest that the veteran was sexually assaulted by his 
brother-in-law when he was a young boy.  There was also a 
written statement dated in October 2004 from Mr. J.L.G., who 
attested that he personally knew the veteran when both were 
enlistees in the United States Marine Corp and that the 
veteran was physically assaulted during basic training.  

In November 2006, the veteran appeared for a VA psychiatric 
examination that was provided to definitively determine his 
psychiatric diagnoses on Axis I and their relationship to his 
period of military service.  The report of this examination 
reflects that the examining clinical psychologist reviewed 
the veteran's claims file in its entirety for his pertinent 
medical history prior to his interview.  The examiner noted 
that the veteran's emotional problems were associated with 
the following incidents that were alleged to have occurred 
during service:

(1)  During Marine Corp basic training, the 
veteran reported being choked and beaten by 
members of the training staff.

(2)  The veteran, who is white and from a southern 
state, believed that he was a victim of prejudice 
by the non-commissioned officers who were involved 
in his training.  Once, after boarding a truck, a 
black sergeant called him off the truck to pick up 
a discarded chewing gum wrapper.  This incident 
reportedly enraged the veteran to such an extent 
that he wanted to cause the sergeant great pain.

(3)  The veteran reported that he was raped on 
several occasions by a male family member in 
assaults that occurred from when he was age 8 - 
13.

The veteran reported that he experienced feelings of rage, 
guilt for disappointing everyone, depression, paranoia, and 
low self esteem.  He reported having nightmares of being 
pursued by persons who wanted to kill him.  He described 
having stressors associated with feelings of constant 
pressure, and he reported that he was fearful of his own 
actions.  The veteran took a psychological assessment, the 
Mississippi Scale for Combat-Related PTSD, which produced 
test scores that were within the same range as Vietnam 
veterans with combat-related PTSD.  The veteran endorsed 
aggressiveness, distress, nightmares, a wish to die, 
flashbacks, trouble concentrating his thoughts, social 
anxiety, poor memory, sleep disturbance, and anhedonia.

The VA examiner considered the veteran's clinical history and 
the findings obtained in the November 2006 interview and 
diagnosed him with major depressive disorder, recurrent; and 
PTSD, chronic.  With regard to these diagnoses, the examiner 
presented the following commentary and opinion: 

"The veteran does not describe symptoms of PTSD 
which appear to be directly related to a military 
duty trauma.  However, there are symptoms 
suggestive of a major depressive disorder, which 
may be due to military experiences.  The symptoms 
of PTSD are most likely the result of childhood 
trauma discussed above.  These symptoms include: 
rage, feelings of guilt, depression, paranoia, 
(being) fearful of his own actions, low self 
esteem, nightmares, and stresses (a feeling of 
(being under) constant pressure).  While his score 
on the Mississippi Scale for Combat-Related PTSD 
is within the score that is often obtained by 
Vietnam veterans diagnosed with PTSD, it is most 
likely elevated due to his history of repeated 
rapes as a child.  Based on this evaluation, 
history, evaluation of stresses in the 
documentation available to me, this veteran does 
meet the DSM-IV criteria for chronic PTSD, but it 
does not appear to be a result of military 
service."

VA outpatient treatment records dated through March 2007 show 
treatment for various disabilities including psychiatric 
disorders.  There was no opinion as to the etiology of the 
psychiatric disorders.  

Analysis

The veteran claims service connection for a chronic acquired 
psychiatric disability, to include PTSD.  Service connection 
may be granted for disability resulting from disease or 
injury, incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2006); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2006), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In the present case, the Board finds that the veteran did not 
engage in armed combat during active duty.  However, he does 
not allege that his claimed psychiatric disability is the 
result of combat but is rather associated with stressors 
associated with physical and mental abuse inflicted upon him 
during training while serving in the Marine Corps.  In this 
regard, there is credible evidence in the form of a lay 
witness statement that corroborates the veteran's account of 
enduring such abuse in service.  Alternatively, the veteran 
contends that his period of military service aggravated 
psychiatric problems associated with a childhood history of 
being a rape victim that pre-existed his entrance into active 
duty.

The Board has reviewed the objective clinical evidence 
associated with this case and finds that the VA 
psychologist's conclusive determinations presented in the 
examination report of November 2006 are based upon a 
synthesis and consolidation of all the seemingly conflicting 
diagnoses presented in the record prior to the examination.  
The Board observes that this psychologist had the benefit of 
reviewing the veteran's entire pertinent medical history and 
personally interviewing the veteran in November 2006.  
Therefore, the Board considers the determinations presented 
in the November 2006 report to be highly probative in 
resolving the questions regarding the veteran's current Axis 
I diagnoses and their relationships to his period of military 
service.  In this regard, although a prior VA diagnosis of 
PTSD related to alleged mistreatment in service was present 
in June 2004, this is refuted by the November 2006 opinion, 
which found that the veteran did not described PTSD symptoms 
that appeared to be directly related to military duty trauma.  
Thus, even accepting the veteran's accounts of having been 
physically and mentally abused in service to be true, the 
November 2006 opinion establishes that the veteran's PTSD 
diagnosis is not due to such in-service events, but rather to 
traumatic experiences associated with his childhood, when he 
was raped on repeated occasions by his brother-in-law.  While 
this is a truly tragic and unfortunate life event, it has no 
relationship to his later period of military service and 
therefore cannot be service-connected.  Thus, to the extent 
that the veteran seeks VA compensation for PTSD, his claim in 
this regard must be denied.

The veteran's service medical records show no onset of a 
chronic psychiatric disorder at the time of his entrance into 
service, during active duty, or at the time of his separation 
from service.  The records also do not show onset of chronic 
psychotic disorder to a compensable disabling degree within 
one year following his separation from service in September 
1973.  In fact, the earliest notation of any psychiatric 
diagnosis was not until March 2000, over a quarter-century 
following the veteran's discharge from the Marine Corps.  To 
the extent that the veteran now argues that his military 
experiences aggravated a pre-existing psychiatric disorder 
related to his childhood rapes, the Board finds that there is 
no clinical evidence establishing the actual existence of any 
such psychiatric disorder at the time of his entry into 
service.  Although the January 2004 VA treatment report 
indicated that the veteran had an "emotional instability" 
due to his childhood rapes that was worsened by military 
service, this opinion was presented over 30 years after the 
veteran's discharge from service and is not predicated upon 
any clinical evidence concurrent with the time period prior 
to, and during the veteran's entry into service that 
conclusively demonstrates that he had an "emotional 
instability" at the time of his entry into the Marine Corps.  
In any case, the Board is unable to find the term "emotional 
instability," or any psychiatric disorder that closely 
matches this term in the DSM-IV, thus calling into question 
whether this term even represents a valid clinical diagnosis.  

Lastly, although the November 2006 VA examination report 
shows that the veteran presented with symptoms that were 
"suggestive of a major depressive disorder, which may be due 
to military experiences," the Board takes careful note of 
the language used in this statement.  The operative verb 
"may" also implies "may or may not," and thus renders the 
statement to be more one of a speculative nature rather than 
a definitive nexus opinion.  (See Obert v. Brown, 5 Vet. App. 
30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).)  
Therefore, absent a definitive and conclusive objective 
opinion linking the major depressive disorder to military 
service, the Board cannot allow service connection for this 
psychiatric disability.

To the extent that the veteran asserts that there exists a 
nexus between his psychiatric disabilities and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in clinical psychology or psychiatric medicine, he 
thus lacks the requisite professional qualifications to make 
diagnoses or present commentary and opinion on matters 
regarding their etiology and causation.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has considered all of the pertinent evidence in 
this case, but because there are not approximately balanced 
with respect to the claim at issue, the benefit-of-the-doubt 
doctrine does not apply.  The veteran's claim for VA 
compensation for  a chronic acquired psychiatric disability, 
to include PTSD, must therefore be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a chronic acquired psychiatric 
disability, to include PTSD, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


